     Case 1:20-cv-00220-DAD-EPG Document 5 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS LEVELT CASTEEL,                           No. 1:20-cv-00220-NONE-EPG
12                           Plaintiff,                ORDER ADOPTING FINDINGS AND
13                                                     RECOMMENDATIONS
             v.
14
                                                       (Doc. No. 4)
15    DONNA KINNISON,
16                           Defendant.
17

18          Plaintiff, Carlos Levelt Casteel, is proceeding pro se and in forma pauperis in this action.

19   Plaintiff requests that the court relieve him of his appointed counsel in an ongoing criminal case

20   pending against him in the Kern County Superior Court. (Doc. No. 1 at 3.) The matter was

21   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

22   302.

23          On May 7, 2020, the assigned magistrate judge entered findings and recommendations

24   recommending that this action be dismissed, without prejudice and without leave to amend,

25   because the court cannot grant plaintiff the relief he seeks and because abstention is proper under

26   the Younger doctrine. (Doc. No. 4.) Plaintiff was provided an opportunity to file objections to

27   the findings and recommendations within twenty-one days. (Id.) Plaintiff has not filed any

28   objections and the time to do so has passed.
                                                       1
     Case 1:20-cv-00220-DAD-EPG Document 5 Filed 06/26/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly, the Court hereby orders that:

 5          1.      The findings and recommendations entered May 7, 2020 (Doc. No. 4) are adopted

 6                  in full;

 7          2.      This case is dismissed without prejudice because the court cannot grant plaintiff the

 8                  relief he seeks and because abstention under the Younger doctrine is appropriate in

 9                  light of the pending and ongoing criminal proceedings against plaintiff in state court;

10                  and

11          3.      The Clerk of Court is respectfully directed to close this case.

12
     IT IS SO ORDERED.
13

14      Dated:     June 26, 2020
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
